
	

115 HR 5591 IH: Sharing Health Information to Ensure Lifesaving Drug Safety Act
U.S. House of Representatives
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5591
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2018
			Mr. Turner (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to direct the Secretary of Defense to establish a
			 prescription drug monitoring program.
	
	
 1.Short titleThis Act may be cited as the Sharing Health Information to Ensure Lifesaving Drug Safety Act or the SHIELDS Act. 2.Sharing information with State prescription drug monitoring programs (a)EstablishmentSection 1074g of title 10, United States Code, is amended—
 (1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and (2)by inserting after subsection (f) the following new subsection:
					
						(g)Sharing information with State prescription drug monitoring programs
 (1)The Secretary shall establish and operate a prescription drug monitoring program (to be known as the Military Health System Prescription Drug Monitoring Program) for prescription drugs provided through facilities of the uniformed services.
 (2)The Secretary shall ensure that the program established under paragraph (1)— (A)is comparable to prescription drug monitoring programs operated by States, including such programs approved by the Secretary of Health and Human Services under section 399O of the Public Health Service Act (42 U.S.C. 280g–3); and
 (B)covers prescription drugs provided under the pharmacy benefits program that are controlled substances.
								(3)
 (A)In carrying out the program established under paragraph (1), the Secretary shall establish appropriate procedures for sharing between the program and State prescription drug monitoring programs patient-specific information regarding prescription drugs that are controlled substances to prevent the misuse and diversion of opioid medications and other controlled substances.
 (B)For purposes of the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 42 U.S.C. 1320d–2 note), any disclosure of patient-specific information by the Secretary under subparagraph (A) shall be treated as a permitted disclosure.
 (C)The Secretary shall include in the procedures established under subparagraph (A) appropriate safeguards, as determined by the Secretary, concerning the cybersecurity of information systems of the Department of Defense systems and the operational security of personnel of the Department.
 (4)In this subsection, the term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802). . (b)BriefingNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing on the implementation of the program established under section 1074g(g) of title 10, United States Code, as added by subsection (a).
			(c)Conforming amendments
 (1)Title 10, United States CodeSection 1079(q) of title 10, United States Code, is amended by striking section 1074g(g) and inserting section 1074g(h). (2)FY16 NDAASection 715(e)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 1074g note) is amended by striking section 1074g(g) and inserting section 1074g(h).
 (3)FY17 NDAASection 745(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1074 note) is amended by striking section 1074g(g) and inserting section 1074g(h).
				
